101 F.3d 712
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CENTURY WRECKER CORPORATION, Plaintiff/Cross-Appellant,v.E.R. BUSKE MANUFACTURING COMPANY, INC., E.R. BuskeDistributing Company, and E.R. Buske, Defendants-Appellants.
Nos. 96-1213, 961223.
United States Court of Appeals, Federal Circuit.
Sept. 11, 1996.
N.D.Iowa

1
APPEAL DISMISSED.

ON MOTION
ORDER

2
Century Wrecker Corporation moves to voluntarily dismiss Appeal Nos. 96-1213 and 96-1223 with prejudice.  Century states that E.R. Buske Manufacturing Company, Inc. joins in the motion.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Century's motion is granted.


5
(2) Each side shall bear its own costs.